Citation Nr: 1624315	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-12 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a hemorrhoids disability.

2.  Entitlement to service connection for a hemorrhoids disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to February 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that appears to have reopened the claim for service connection and denied it on the merits.

Although the RO may have reopened the previously denied claim for service connection for a hemorrhoids disability, the Board must address the question of whether new and material evidence has been received to reopen the claim for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of service connection for a hemorrhoids disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An August 2005 rating decision denied service connection for hemorrhoids.  The Veteran did not appeal that decision, and the August 2005 decision is final.
 
2.  The evidence received subsequent to the August 2005 final denial of the claim for service connection for a hemorrhoids disability is new, and is also material because it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied service connection for a hemorrhoids disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2015). 
 
2.  As new and material evidence has been received since the August 2005 rating decision, the criteria to reopen the claim for service connection for a hemorrhoids disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An August 2005 rating decision denied service connection for hemorrhoids on the basis that hemorrhoids were not found on the Veteran's last examination, the separation examination, and that the evidence did not show that this condition either occurred in or was caused by service.

The Veteran was notified of the denial and did not perfect a timely appeal.  Therefore, the rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2015).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (20153); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2015).  That analysis compares newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence received since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, evidence added to the claims file since the final August 2005 rating decision includes VA and private medical records, including a June 2015 VA examination for another condition, in which the Veteran reported that he was experiencing bleeding hemorrhoids; an April 2014 VA medical record in which rectal hemorrhage was noted as an active problem; a February 2011 private medical record where the treating physician found that hemorrhoids were seen; and lay statements of three fellow service members, dated in June 2013, June 2007, and May 2007, who served closely with the Veteran and were knowledgeable of his hemorrhoids condition during service, including the Veteran's chief officer, who stated that the Veteran could not access medical assistance due to the non-permissive environment in which they were operating.  That evidence is new, and relates to an unproven element of the previously denied August 2005 decision, showing the presence of a current hemorrhoids disability and an inservice occurrence.

Accordingly, the Board finds that the low threshold for reopening the claim for service connection for a hemorrhoids disability has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The new evidence is material and the Veteran's claim for service connection for a hemorrhoids disability is reopened.


ORDER
New and material evidence having been received, the claim for service connection for a hemorrhoids disability is reopened.  To that extent only, the appeal is granted.


REMAND

The lay evidence suggests that the Veteran had hemorrhoids in service and current medical evidence shows a current hemorrhoids disability.  However, the evidence does not show any opinion as to whether any current hemorrhoids disability is related to service.  Therefore, examination is needed to determine whether it is at least as likely as not that any current hemorrhoids disability is related to service.

Prior to arranging for the Veteran to undergo further examinations, VA should obtain and associate with the claims file all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records.

2.  Then, schedule the Veteran for a VA examination with the appropriate specialist for the purpose of ascertaining the etiology of any hemorrhoids disability.  The examiner must review the claims file and should note that review in the report, including review of service records such as a December 2000 medical examination showing that he was not evaluated ("NE") for anus/rectum (hemorrhoids), and service records showing that the Veteran experienced hemorrhoids or any other gastrointestinal aggravation or occurrence while in service together with the lay statements of three fellow service members, dated in June 2013, June 2007, and May 2007, who served closely with the Veteran and were knowledgeable of his hemorrhoids condition during service, including the Veteran's chief officer, who stated that the Veteran could not access medical assistance due to the non-permissive environment in which they were operating; a June 2015 VA Examination for another condition, in which the Veteran reported that he was experiencing bleeding hemorrhoids; an April 2014 VA medical record in which rectal hemorrhage was noted as an active problem; and a February 2011 private medical record where the treating physician found that hemorrhoids were seen.  Any appropriate tests should be conducted.  The examiner should consider the Veteran's statements and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current hemorrhoids disability had its onset in or was caused by active service or by any incident during service. 

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


